18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 1 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 2 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 3 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 4 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 5 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 6 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 7 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 8 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 9 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 10 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 11 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 12 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 13 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 14 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 15 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 16 of 17
18-03197-FPC11   Doc 71   Filed 12/23/18   Entered 12/23/18 11:48:09   Pg 17 of 17
